Dissenting Opinion
DeBruler, J.
Article 5, § 18, of the Indiana Constitution provides:
“Vacancies filled by governor.—When, during a recess of the General Assembly, a vacancy shall happen in any office, the appointment to which is vested in the General As*402sembly; or when, at any time, a vacancy shall have occurred in any other State office, or in the office of Judge of any Court; the Governor shall fill such vacancy, by appointment, which shall expire, when a successor shall home been elected and qualified.” (Emphasis added.)
The statute creating the Marion Juvenile Court, IC 1971, 38-12-2-1, being Burns § 9-3101, provides in relevant part:
“The judge of said court shall be known as the Judge of the Juvenile Court and shall be elected by the qualified voters of said county at the time of the general election of state officers, to be held in the year 1948, shall hold his office for a term of four years, or until his successor is elected and qualified....” (Emphasis added.)
I cannot agree with the majority that this statute does not speak to the issue presented, namely whether or not a successor judge should be elected for this office in the forthcoming election. In my opinion in adopting the language “or until his successor is elected and qualified” the Legislature expressed its intention that a successor judge be elected at the general election following the occurrence of the vacancy in the office. The language in the Constitution emphasized above is almost identical in phraseology to that of the statute. It was construed in its historical context in State ex rel. Custer v. Schortemeier (1925), 197 Ind. 507, 151 N.E. 407, to serve at least two purposes. It limited the term of the governor’s appointee, and it mandated that a successor judge be elected at the next general election. The first purpose is readily apparent and logical. The second meaning is historically grounded and exists at a less visible level, but nevertheless is persuasively demonstrated to exist in the opinion of this Court in State ex rel. Custer v. Schortemeier, supra. Nothing in that phrase in the Constitution can be logically related to the time at which the election of the successor judge should be elected. Yet this Court in that case found that this language dictates that the successor judge be elected at the next succeeding general election.
After, this construction was placed upon the constitutional *403provision, this statute before us for interpretation was drafted and enacted, and language of almost identical phraseology was used. In this enactment, the Legislature assigned the phrase the function of limiting the elected term of the judge and as a practical consequence of that function, the term of any governor’s apppointee for the office is likewise limited. And it must have intended that this phrase continue to serve to require the election of the successor judge at the next succeeding general election. The phraseology in the two provisions is unmistakable in its similarity. They deal with the same general subject matter and have the same purpose. Since this statute and this provision of the Constitution stand in pari materia I would conclude that the Legislature intended that the phrase continue to carry its historical meaning.
Note.—Reported at 316 N.E.2d 830.